Case 1:21-cv-01520-DG-JRC Document 1-4 Filed 03/23/21 Page 1 of 14 PageID #: 23




                             EXHIBIT A
Case 1:21-cv-01520-DG-JRC Document 1-4 Filed 03/23/21 Page 2 of 14 PageID #: 24




                       NYC Green Transportation Group, LLC
                       A New York Limited Liability Company



                          Limited Liability Company Interests




                                 Subscription Agreement




      Ifyou decide not to participate in this offering, please return the Confidential Private
      Offering Memorandum (together with all amendments, appendices, and supplements
      thereto), this Subscription Agreement, and any copies of the aforementioned
      documentation (and any portions thereof) to:




                            NYC Green Transportation Group, LLC
                                33-24 Northern Boulevard,
                                Long Island City, NY 11101
                                     Tel: 212.558.9144
                                    Fax: 718 395 5144
                                 Attn: Anthony G. Parrizzi
                                  aparrizzi@parrizzLcom
  Copy No.
Case 1:21-cv-01520-DG-JRC Document 1-4 Filed 03/23/21 Page 3 of 14 PageID #: 25



                                                                        NYC Green Transportation Group, LLC
                                                                                     Subscription Agreement




                            NYC Green Transportation Group, LLC
                                       Subscription Instructions



   1.      Please complete, date, and sign the Subscription Agreement. By signing, you agree to abide by
   the Limited Liability Company Agreement of NYC Green Transportation Group, LLC, a New York
   Limited Liability Company (the "LLC"), and to the terms and conditions of the Subscription Agreement.
   Please keep a signed copy of all completed and signed documents for your records.

   2.       Please send the original of your completed, dated and signed Subscription Agreement to:

                    NYC Green Transportation Group, LLC
                    33-24 Northern Boulevard,
                    Long Island City, NY 11101

   3.       Please pay the subscription amount of US$500,000, by check or wire transfer, to an Escrow
   Account ("ESCROW ACCOUNT") of the LLC. Additionally, please pay the Administrative Fee of
   US$50,000 to the same account of the LLC. If you prefer to pay by check, please note the check should
   be payable to "NYC Green Transportation Group, LLC". If you prefer to pay by wire transfer, wire
   transfer instructions are included as an attachment to the subscription agreement. PLEASE NOTE THAT
   ALTHOUGH FUNDS IN THE SPECIAL DESIGNATED ACCOUNTS MAY BEAR INTEREST, YOU
   WILL NOT RECEIVE NOR BE ENTITLED TO SUCH INTEREST.

   Wire Instructions for the Escrow Account:

           Bank Name: Signature Bank
           Bank Address: 2 Penn Plaza, Suite 1712, New York, NY 10121
           ABA Routing Number: 026013576
           Swift Code: SIGNUS33
           Account Name: NYC Green Transportation Group, LLC
           Account Number: 1502100269
           Company Address: 33-24 Northern Boulevard, 5' Floor, Long Island City, NY 11101

   4.       If your subscription is accepted, the NuRide Transportation Group, LLC (the "Manager") will
   countersign your Subscription Agreement to confirm your admission to the LLC and will send you a copy
   of the countersigned signature page. If your subscription is not accepted all funds in ESCROW
   ACCOUNT will be refunded to you.

   If you have questions, please contact the Manager:

                                     NuRide Transportation Group, LLC
                                        33-24 Northern Boulevard,
                                       Long Island City, NY 11101
                                            Tel: 212.558.9144
                                            Fax: 718 395 5144
                                        Attn: Anthony G. Parrizzi
                                      Email: aparrizzi@parrizzi.com



   Subscription Agreement
Case 1:21-cv-01520-DG-JRC Document 1-4 Filed 03/23/21 Page 4 of 14 PageID #: 26
                                                                        NYC Green Transportation Group, LLC
                                                                                     Subscription Agreement




  CONFIDENTIALITY NOTE: The information contained in this document is legally privileged and
  confidential information intended only for the addressee(s) named above. If the reader of this document is
  not the intended recipient, you are hereby notified that any dissemination, distribution or copy of the
  document is strictly prohibited. If you have received this document in error, please immediately notify us
  by telephone and return the document to us at the address below via US Mail. We will reimburse any
  reasonable cost you incur in notifying us and returning the document to us. Thank you.




                                                      2
  Subscription Agreement
Case 1:21-cv-01520-DG-JRC Document 1-4 Filed 03/23/21 Page 5 of 14 PageID #: 27



                                                                    NYC Green Transportation Group, LLC
                                                                                 Subscr iption Agreement


   NYC Green Transportation Group, LLC
   33-24 Northern Boulevard,
   Long Island City, NY 11101
   Tel: 212.558.9144
   Fax: 718 395 5144
   Attn: Anthony G. Parrizzi
   aparrizzi@parrizzi.com


   Re:     NYC Green Transportation Group, LLC — Subscription for Interests


   The undersigned (the "Investor") hereby subscribes to purchase Limited Liability Company
   interests ("Interests"), in the investment amount of five hundred thousand United States dollars
   (US$500,000) (the "Investment Amount"), in NYC Green Transportation Group, LLC, a New
   York Limited Liability Company (the "LLC"), Four Hundred and Fifty Thousand ($450,000) or
   90% of the Investment Amount will be released to the LLC from Signature Bank or the Escrow
   Agent (the "Escrow Agent") when the Escrow Agent receives Written Directions from the LLC
   and the Manager that the 1-526 Petition is filed with the US Immigration and Citizenship
   Services (USCIS). The remaining Fifty Thousand ($50,000) or 10% of the Investment Amount
   from each investor will remain in a Subscription Holdback Account only until the said investor's
   1-526 petition is approved. The investors hereby pays an additional fifty thousand United States
   dollars (US$50,000) as an Administrative Fee (the "Administrative Fee"), all in immediately
   available funds, to be kept and/or used by the LLC and/or the Manager. The Investor
   understands !hal the LTC and/or the Manager may reject this subscription for any reason, in
   either of their sole and exclusive discretion. If U.S. Citizenship & Immigration Services
   ("USCIS") denies an Investor's 1-526 petition, if this subscription is rejected, or if the minimum
   offering is not subscribed for, and in the Manager's sole discretion is unlikely to be subscribed
   for, then the Investment Amount and the Administrative Fee shall be returned to such Investor
   without interest or deduction.

   The Investor acknowledges that the information contained herein is being furnished to determine
   whether the Investor's Subscription Agreement of which this letter forms a part (this
   "Subscription Agreement") complies with the requirements of various securities laws, including
   Section 4(2) of the Securities Act of 1933, as amended (the "Federal Act"), Rule 506 of
   Regulation D ("Regulation D"), and Rule 902 of Regulation S ("Regulation S"), as well as the
   requirements of certain applicable state securities laws. The Investor understands that the
   Manager and the LLC will rely upon the information contained herein for purposes of such
   determination.

   For purposes of such investment in the LLC, the Investor hereby represents, warrants, and agrees
   as follows:

   I.      General Representations and Warranties. The Investor hereby represents and
           warrants as follows to the LLC and the Manager:

           (a)     General Information. The general information regarding the Investor previously
                   submitted, submitted herewith, or to be submitted in the future to the LLC by the

                                                   3
   Subscription Agreement
Case 1:21-cv-01520-DG-JRC Document 1-4 Filed 03/23/21 Page 6 of 14 PageID #: 28

                                                                       NYC Green Transportation Group, LLC
                                                                                     Subscription Agreement


                   Investor, including, but not limited to the Investor Eligibility Questionnaire, is and
                   shall be true, complete, and correct.

          (b)     Accredited Investor Status. The Investor has reviewed the definition of
                  "accredited investor" as such term is defined in Rule 501 of Regulation D, and the
                  Investor meets one or more of the requirements to qualify as an "accredited
                  investor".

          (c)      Regulation S Compliance. If the Investor is subscribing to purchase Interests
                   outside the United States, the Investor has delivered to the LLC a copy of an IRS
                   Form W-8 completed by the Investor and the Investor represents and covenants
                   that:

                           (i)    The Investor is not a "U.S. Person," as such term is defined in
                                  Regulation S.

                           (ii)   No offer or sale of the Interests was made to the Investor in the
                                  United States.

                       (iii)      The Investor is not purchasing Interests for the account or on behalf
                                  of any U.S. Person.

                       (iv)       The Investor has not made any pre-arrangement to transfer Interests
                                  to a U.S. Person or to return Interests to the United States securities
                                  markets (which includes short sales in the United States within the
                                  applicable "distribution compliance period", as defined in
                                  Regulation S (hereinafter referred to as the "restricted period") to be
                                  covered by delivery of Interests) and is not purchasing Interests as
                                  part of any plan or scheme to evade the registration requirements of
                                  the Federal Act.

                           (v)    All offers and sales of Interests by the Investor in the United States
                                  or to U.S. Persons or otherwise whether prior to the expiration or
                                  after the expiration of the applicable restricted period shall be made
                                  only pursuant to a registration of the Interests under the Federal Act
                                  or an exemption from registration. The Investor also understands
                                  that the LLC will require from the Investor certain written
                                  representations to indicate that the sale of Interests was made in a
                                  transaction that complies with the provisions of Regulation S.

                       (vi)       The Investor is not a "distributor," as defined in Regulation S.
                                  However, if the Investor should be deemed to be a distributor prior
                                  to reselling Interests to a non-U.S. Person during the restricted
                                  period, the Investor will send a notice to each new subscriber of
                                  Interests that such new subscriber is subject to the restrictions of
                                  Regulation S during the restricted period.



                                                      4
  Subscription Agreement
Case 1:21-cv-01520-DG-JRC Document 1-4 Filed 03/23/21 Page 7 of 14 PageID #: 29


                                                                        NYC Green Transportation Group, LLC
                                                                                     Subscription Agreement


                       (vii)      The Investor is not an officer, director, or "affiliate" (as that term is
                                  defined in Rule 405 under the Federal Act) of the Partnership or an
                                  "underwriter" or "dealer" (as such terms are defined in the Federal
                                  Act), and the purchase of Interests by the Investor is not a transaction
                                  (or part of a series of transactions) that is part of any plan or scheme
                                  to evade the registration provisions of the Federal Act.

                                  The Investor does not have a short position in any Interests and will
                                  not have a short position in such securities at any time prior to the
                                  expiration of the restricted period.

                                  If at any time after the expiration of the restricted period, the
                                  Investor wishes to transfer or attempts to transfer Interests to a U.S.
                                  Person, the Investor agrees to notify the I,I,C if at such time it is an
                                  "affiliate" of the LLC or is then acting as an "underwriter," "dealer"
                                  or "distributor" as to such Interests (as such terms are defined in the
                                  Federal Act or the regulations promulgated thereunder, including,
                                  but not limited to, Regulation S), or if such transfer is being made as
                                  part of a plan or scheme to evade the registration provisions of the
                                  Federal Act.

                            (x)   The Investor acknowledges that the Investor may only be able to
                                  resell such Interests pursuant to the provisions of Regulation S and
                                  otherwise pursuant to the Federal Act, and that it may not be possible
                                  for the Investor to liquidate his or her investment in the Interests.
                                  The Investor is prepared, therefore, to hold his or her Interests
                                  indefinitely.

           (d)      Knowledge and Experience. The Investor has such knowledge and experience in
                    financial, tax, and business matters that he or she is capable of evaluating the
                    merits and risks of acquisition of the Interests and of making an informed
                    investment decision with respect to such investment.

           (e)     Investment Intent. The Investor is acquiring the interests for his or her own
                   account, for investment purposes only, and not with a view to the resale or other
                   distribution thereof, in whole or in part. The Investor understands that the
                   Interests have not been registered under federal or state securities laws and that
                   transfer of the Interests in the LLC and withdrawal from the LLC are restricted
                   except as set forth in the LLC's Limited Liability Company Operating Agreement
                   (the "Operating Agreement") and as permitted under applicable laws. The
                   Investor further understands that no federal or state agency or securities or
                   commodities exchange has reviewed the LLC's Confidential Private Offering
                   Memorandum (the "Memorandum"), the Operating Agreement, or the private
                   placement of the Interests, or made any finding or determination as to the fairness
                   of an investment in the LLC.




                                                      5
   Subscription Agreement
Case 1:21-cv-01520-DG-JRC Document 1-4 Filed 03/23/21 Page 8 of 14 PageID #: 30
                                                                     NYC Green Transportation Group, LLC
                                                                                  Subscription Agreement


          (f)     Review of Investment. The Investor has investigated the purchase of Interests in
                  the LLC to the extent he or she has deemed necessary or desirable and has
                  determined that the Interests are a suitable investment for the Investor. In
                  connection therewith, (i) the Investor has carefully reviewed the Operating
                  Agreement, (ii) the Investor has read and is familiar with the Memorandum
                  related to the LLC, (iii) the Investor has consulted with his or her own legal,
                  accounting, tax, investment and other advisers to the extent the Investor has
                  deemed necessary, and (iv) the Investor has been given the opportunity to ask
                  questions of and receive answers from the Manager and the LLC concerning the
                  terms and conditions of the Operating Agreement and the Memorandum and other
                  matters pertaining to an investment in the LLC and to obtain such additional
                  information as he or she deemed desirable to verify the accuracy of such
                  information and to evaluate the merits and risks of the purchase of the Interests.

                  Notwithstanding the foregoing, Investor acknowledges and agrees that no
                  representation, warranty, or statement made in or in connection with the
                  Memorandum or this offering of Interests, whether by the LLC, the Manager, or
                  any of their respective authorized affiliates, officers, partners, agents, or
                  representatives will be deemed to be a representation, warranty, or statement of or
                  by any other limited partner of the LLC or any other party, and that all statements
                  by the LLC, the Manager, or any of their agents in connection with this offering
                  of Interests, are solely attributable to and made by the LLC, the Manager, or such
                  authorized agent, and no Investor may hold any other party responsible or liable
                  for statements made by the LLC, the Manager, or such authorized agent.

          (g)     Ability to Bear Risks. The Investor is able to bear the economic risks associated
                  with an investment in the LLC. The Investor has adequate means of providing for
                  current needs and personal contingencies, and is aware that an investment in the
                  Interests is highly speculative and subject to substantial risks. The Investor is
                  capable of bearing the high degree of economic risk and burden of this
                  investment, including, but not limited to, the possibility of the complete loss of all
                  contributed capital and the limited transferability of the Interests.

          (h)     Private Offer. The Investor is subscribing to purchase the Interests outside the
                  United States pursuant to Section 1(c) hereof, and the LLC's offer of Interests was
                  privately communicated to the Investor while the Investor was outside of the
                  United States. At no time has the Investor received information concerning such
                  offer of the LLC from any newspaper, magazine, television or radio broadcast,
                  leaflet, or other advertisement, public promotional meeting, or any other form of
                  general advertising or general solicitation.

          (i)     Taxpayer Identification. The Investor shall promptly provide the LLC with a
                  taxpayer identification number at the request of the Manager or the LLC. Under
                  penalty of perjury, the Investor certifies that the taxpayer identification number
                  supplied to the LLC is or will be the Investor's correct taxpayer identification
                  number and that the Investor is not subject to backup withholding under section
                  3406(a)(1)(c) of the Internal Revenue Code, as amended (the "IRC").

                                                    6
  Subscription Agreement
Case 1:21-cv-01520-DG-JRC Document 1-4 Filed 03/23/21 Page 9 of 14 PageID #: 31



                                                                       NYC Green Transportation Group, LLC
                                                                                     Subscription Agreement


           0)       Compliance. Investor acknowledges that the LLC will not accept the investment
                    of funds by any Investor acting, directly or indirectly, in contravention of any
                    applicable anti-money laundering regulations or conventions of the United States
                    or any applicable international jurisdictions, or on behalf of terrorists, terrorist
                    organizations, or narcotics traffickers, including those persons or entities that are
                    included on any relevant lists maintained by the United Nations, North Atlantic
                    Treaty Organization, Financial Action Task Force on Money Laundering of
                    Organization for Economic Cooperation and Development, Office of Foreign
                    Assets Control of the U.S. Department of the Treasury, U.S. Securities and
                    Exchange Commission, U.S. Federal Bureau of Investigation, U.S. Central
                    Intelligence Agency, or U.S. Internal Revenue Service, all as such regulations and
                    conventions may be amended from time to time ("Prohibited Investments").
                    Investor's subscription for the Interests is not a Prohibited Investment.

           (k)      English Language. THE INVESTOR EITHER READS AND UNDERSTANDS
                    ENGLISH, OR HAS HAD THIS SUBSCRIPTION AGREEMENT, THE
                    OPERATING AGREEMENT, THE MEMORANDUM, AND SUCH OTHER
                    MATERIALS AS THE INVESTOR DEEMS NECESSARY TRANSLATED
                    BY A TRUSTED TRANSLATER INTO A LANGUAGE THAT THE
                    INVESTOR DOES UNDERSTAND.

   2.      EB-5 Investors.

           (a)      Independent Counsel. The Investor shall hire an independent counsel for
                    immigration processing and other legal matters. The Investor shall be responsible
                    for payment of legal fees and costs associated therewith. The Manager reserves
                    the right to approve the Investor's choice of counsel to insure that such counsel
                    has experience processing EB-5 visa petitions.

           (b)     Filing the immigration Petition. The Manager shall use reasonable efforts to assist
                   the Investor's counsel with the filing of Investor's 1-526 and 1-829 petitions, and
                   verifying required direct employment until the removal of the Investor's
                   conditional permanent residency. The Manager shall not charge additional fees to
                   assist with the Investor's permanent residence application. The EB-5 attorneys
                   will charge the attorney fee to assist the investors with the source of funds
                   petitions.

           (c)     Visa Denial. If the Investor's 1-526 petition is denied, the LLC shall return the
                   Investor's Investment Amount within ninety (90) days of receipt of the Investor's
                   written request therefor, and the Investor shall be redeemed from status as a
                   member of the LLC. In the event any visa petition is denied as described above,
                   the Investor's rights are limited to the return of his or her capital contribution as
                   set forth herein.

   3.      Notice of Changes. The Investor will promptly notify the Manager in writing of any
           changes in the representations, warranties, and covenants it makes under this
           Subscription Agreement. Absent any such notice, such representations shall be deemed


                                                      7
   Subscription Agreement
Case 1:21-cv-01520-DG-JRC Document 1-4 Filed 03/23/21 Page 10 of 14 PageID #: 32
                                                                    NYC Green Transportation Group, LLC
                                                                                 Subscription Agreement


          made by the Investor at the time of each investment by him or her in the LLC, and may
          be relied upon as complete and correct by the Manager and the LLC.

   4.     Additional Information. The Investor acknowledges that the LLC and the Manager
          may require other documentation in addition to this Subscription Agreement, and the
          LLC and the Manager reserve the right to request such documentation prior to deciding
          whether or not to accept this subscription.

   5.     Adoption of Operating Agreement. Effective upon the acceptance of this Subscription
          Agreement by the LLC, the Investor hereby accepts, adopts and agrees to be bound by
          each and every provision contained in the Operating Agreement, and agrees to become an
          EB-5 Member, as defined therein.

  6.      Power of Attorney. The Investor, by his or her execution hereof, hereby irrevocably
          makes, constitutes and appoints the Manager as his or her true and lawful agent and
          attorney-in-fact, with full power of substitution and full power and authority in his or her
          name, place, and stead to make, execute, sign, acknowledge, swear to, record, and
          register (i) all certificates and other instruments deemed advisable by the Manager to
          carry out the provisions of the Operating Agreement and applicable law; (ii) all
          instruments that the Manager deems appropriate to reflect a change or modification of the
          Operating Agreement in accordance with the Operating Agreement; (iii) all conveyances
          and other instruments or papers deemed advisable by the Manager in connection with the
          LLC, including, without limitation, those to effect the dissolution and termination of the
          LLC; and (iv) all other instruments or papers which may be required or permitted by law
          to be filed on behalf of the LLC.

          The Investor authorizes such attorney-in-fact to take any further action which such
          attorney-in-fact shall consider necessary or advisable in connection with any of the
          foregoing, hereby giving such attorney-in-fact full power and authority to do and perform
          each and every act or thing whatsoever requisite to be done in and about the foregoing as
          fully as such Investor might or could do if personally present, and hereby ratifying and
          confirming all that such attorney-in-fact shall lawfully do or cause to be done by virtue
          hereof. The forgoing power of attorney is hereby declared to be irrevocable and a power
          coupled with an interest, and it shall survive the death of the Investor and extend to the
          Investor's heirs, legal representatives, successors and assigns. The Investor hereby
          agrees to be bound by any representation made by such representative and attorney-in-
          fact acting in good faith pursuant to such power of attorney, and hereby waives any and
          all defenses which may be available to contest, negate, or disaffirm the action of such
          representative and attorney-in-fact taken in good faith pursuant to such power of attorney.

  7.      Indemnification. The Investor agrees to indemnify and hold harmless the Manager and
          its affiliates, each other owner of Interests, and the LLC from and against any and all
          losses, liabilities, claims, damages and expenses (including any expense reasonably
          incurred in investigating, preparing, or defending against any claim whatsoever) related
          to any false representation or breach of any warranty or agreement contained herein. If
          instructions are given by the undersigned by facsimile, the undersigned undertakes to
          send the original letter of instructions by courier delivery service to the Manager and the

                                                   8
  Subscription Agreement
Case 1:21-cv-01520-DG-JRC Document 1-4 Filed 03/23/21 Page 11 of 14 PageID #: 33



                                                                     NYC Green Transportation Group, LLC
                                                                                  Subscription Agreement


            LLC, and agrees to indemnify each of them against any loss of any nature whatsoever
            arising to any of them as a result of any of them acting upon facsimile instructions. The
            Manager and the LLC may rely conclusively upon and shall incur no liability in respect
            of any action taken upon any notice, consent, request, instructions or other instrument
            believed in good faith to be genuine or to be signed by properly authorized persons.

    8.      Successors of the Investor. The representations, warranties, covenants, and agreements
            in this Subscription Agreement shall be binding on the Investor's successors, permitted
            assigns, heirs, and legal representatives, and shall inure to the benefit of the respective
            successors and assigns of the Manager and the LLC.

    9.      Privacy. The Investor agrees that information supplied in this Subscription Agreement
            and otherwise in connection with his or her subscription for the Interests may be retained
            by the LLC or the Manager and will be used for the purposes of processing the
            subscription. Such information may also be used for the purpose of carrying out Investor
            instructions or responding to any inquiry purported to be given by or behalf of the
            Investor. Investor authorizes the LLC and the Manager to disclose and transfer such
            information to each other, including any of their employees, officers, directors, and
            agents and/or their subsidiaries and/or affiliates, to any third party employed or retained
            to provide administrative, computer, or other services or facilities, or to any
            governmental or regulatory authority.

    10.     Confidentiality. The Investor understands that this Subscription Agreement and all other
            documents delivered to the Investor in connection with this private placement of the
            Interests are confidential documents prepared solely for the benefit of qualified investors
            acceptable to the c. The Investor agrees that he or she will not reproduce or distribute
            any of such documents in whole or in part, and if this subscription is rejected, he or she
            will promptly return the subscription materials and any copies thereof to the LLC.

    11.     Counterparts and Delivery. This Subscription Agreement may be executed in any
            number of counterparts, each of which shall be considered an original. Delivery of a
            copy of this Subscription Agreement bearing an original signature by facsimile
            transmission, by electronic mail in "portable document format" (".pdf') form, or by any
            other electronic means intended to preserve the original graphic and pictorial appearance
            of a document, will have the same effect as physical delivery of the paper document
            bearing the original signature.

    12.     Applicable Law and Jurisdiction. Except to the extent covered by applicable United
            States federal law, this Subscription Agreement and the rights and obligations of the
            parties hereto with respect to the subscription shall be interpreted and enforced in
            accordance with, and governed by, the laws of the State of New York applicable to
            agreements made and to be performed wholly within that jurisdiction.

    13.     Entirety of Agreement; Amendment. This Subscription Agreement constitutes the
            entire agreement among the parties hereto with respect to the subject matter hereof, and
            supersedes all prior agreements (whether oral or written), and may not be amended,
            modified, terminated or revoked except by written agreement of the parties. In the event


                                                     9
    Subscription Agreement
Case 1:21-cv-01520-DG-JRC Document 1-4 Filed 03/23/21 Page 12 of 14 PageID #: 34




                                                                          NYC Green Transportation Group, LLC
                                                                                       Subscription Agreement


               I_N WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
       of     /V121 CA1 j , 2018.


                                               SIGNATURE FOR INVESTOR


                                                             Cku
                                               (Signature)
                                                              Aravind BHARADWAJ

                                               (Print Name)




                                                  ACCEPTANCE

       NuRide Transportation Group, LLC, as Manager of the NYC Green Transportation Group, LLC,
       hereby accepts the above subscription to acquire Interests.

       Dated:    f\Aai Or,      2 k   , 2018

                                               NYC Green Transportation Group, LLC


                                               By:              • I
                                               Name: Anthony G. Parrizzi
                                               Title: Managing Member




       Subscription Agreement                       Execution Page
Case 1:21-cv-01520-DG-JRC Document 1-4 Filed 03/23/21 Page 13 of 14 PageID #: 35
Case 1:21-cv-01520-DG-JRC Document 1-4 Filed 03/23/21 Page 14 of 14 PageID #: 36
                                                                  NYC Green Transportation Group, LLC
                                                                               Subscription Agreement


          of any conflict between the Operating Agreement and this Subscription Agreement, the
          Operating Agreement will prevail.



                  [Balance ofpage intentionally left blank; signature page follows.]




                                                 10
  Subscription Agreement
